 32DECISIONSOF NATIONALLABOR RELATIONS BOARDBowlingGreenManufacturingCo.andInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 9-CA-4209January 8, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 20, 1967, Trial Examiner WilliamW. Kapell issued his Decision in this proceeding,finding that the Respondent had engaged in certainunfair labor practices, and recommending that itcease and desist therefrom and take certain affirma-tive action,as. setforth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mended Order of the TrialExaminerand hereby or-dersthatthe Respondent,Bowling GreenManufac-turing Co.,its officers,agents,successors,and as-signs, shalltake the action set forth in the Trial Ex-aminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeardat BowlingGreen, Kentucky, on August 3, 1967,1withall parties participatingpursuant to due notice upona complaintissued by the General Counsel on May 4,2alleging violationsof Section 8(a)(1) and (3) of the Act byBowling GreenManufacturingCo., hereafter called theRespondent.All dates hereafter referredto the year 1967 unlessotherwise noted.zBased upon a charge filed on March 3 by InternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO, hereafter called theThe complaint alleges, in substance, that on aboutFebruary 16, Respondent in violation of Section 8(a)(1)of the Act interfered with its employees in the exercise ofweir rights guaranteed in Section 7 of the Act by postingof a letter to all employees in which it criticized an em-ployee (Constance JaneMontgomery) for making(defamatory) statements about Respondent in a union-sponsored radio broadcast, and threatening her withdismissal if she failed to retract them; and that aboutFebruary 20 Respondent in violation of Section 8(a)(3)and (1) discharged and refused to reinstate ConstanceJane Montgomery because of her union activities. In itsduly filed answer, and pursuant to a stipulation enteredinto during the hearing, Respondent denied only those al-legations of the complaint stating that it engaged in anyviolative conduct.All parties were afforded full opportunity to be heard,to introduce relevant evidence, to present oral argumentand to file briefs. The General Counsel and Respondentfiled briefs which have been duly considered. Upon theentire record in the case, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.COMMERCERespondent,3a Kentucky corporation engaged in themanufacture of automobile parts at its plant in BowlingGreen, Kentucky,during the past 12 months had a directoutflow of products,in interstate commerce,valued in ex-cessof $50,000 which it sold and shipped from its loca-tion at Bowling Green,Kentucky,to points outside theState of Kentucky.During the same period,Respondenthad a direct inflow of materials,goods, and products, ininterstate commerce,valued in excess of $50,000 which,in the course and conduct of its business operations, itpurchased and caused to be transported to its place ofbusiness at Bowling Green, Kentucky,directly frompoints outside the State of Kentucky.Respondent admits,and I find,at all times material herein,that it has been anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that,at all times materi-al herein, the Unionhas been a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsConstance JaneMontgomery began working forRespondent in August 1954. Early in 1966 she becameaware of the Union's organizing campaign at Respond-ent's plant and began to actively participate in it. Shesigned a union authorization card in April 1966, solicitedother employeesto signsuch cards, became a member ofthe organizing committee, attendedmost union meetings,wore a union button to work, and made a tape for each ofthree radio broadcasts on behalf of the Union.Union.3A subsidiary of Holley Carburetor Co.169 NLRB No. 15 BOWLING GREEN MFG. CO.33On February 8 she telephoned Mrs. Juanita Beach, aformer fellow employee at Respondent's plant whom shehad known for 11 years, to inquire about the skin condi-tion of her hands.During the ensuing conversation Mrs.Beach asked Mrs.Montgomery whether she had heardwhat had happened to her. Upon her reply that she hadheard that Mrs. Beach had quit her job,the latter deniedit and asserted that she had been discharged under the fol-lowing circumstances:In November 1966 the skin on herhands began breaking out, and although she was treatedfor this condition,itworsened.The company doctor ad-vised her not to continue the work that she was doingbecause it involved handling chemical solutions,and in-structed her to stay home the balance of that week. Thefollowing Monday morning when she returned to work,she was advised by the company doctor that he hadrequested that she be placed on a "dry" job.However,she was sent to her former department and given worksimilar to that previously done by her. Her skin conditionbegan worseningand onthe following day, Tuesday, sheagain saw the company doctor, who advised her to refuseto work on the chemicals which were harmful to her con-dition.Upon her return to work on Wednesday morningshe was assigned to the same department but placed on a"dry" job on a wheel.A short while later the wheel brokedown and her foreman advised her that he was assigningher to Bob Lewis' department.When she protested thatshe could not work in that department because it requireddipping parts in chemicals,her foreman stated if she wereunable to do the job he had for her,then she would haveto go home and leave her badge in the office. She there-upon left her badge in the office and went home.After relating the circumstances regarding the termina-tion of her employment,Mrs. Beach asked Mrs. Mont-gomery what she was doing on behalf of the Union, andwhen told that she was scheduled to make a radio broad-cast,Mrs. Beach asked that her story be told on the radio.Mrs. Montgomery readily agreed provided it met with theapproval ofClarkConway, the Union's organizer. Shethen took the matter up with Conway, who indicated thathe had heard a similar story from Mrs. Beach,and he ap-proved of broadcasting her story.4 Mrs. Montgomerythen prepared the script which Conway okayed, and itwas taped on February 13. On February 15 at 3:40 p.m.the tape was played on station WGBN in Bowling Green.The script(G. C. Exh.4) stated the following:Hello, this is Clark Conway,speaking in behalf of theIAM. With me in the studio today is Jane Mont-gomery, an employee of Holley Carburetor for thepast 13 years,and presently employed in the BurrDepartment.Jane, first of all,letme ask you why,and in your opinion,why are the majority of HolleyCarburetoremployeesseekingIAM Unionrepresentation?That's a difficult question to answer,Clark, for withsomany people involved, naturally a variety ofreasons apply.However, speaking for myself and fora number of others to whom I have talked one reasonseems to emerge more often than others. This is theunfair treatment a great many people have receivedwhen they became injured or sick.For instance, justrecently one employee who had been with the Com-pany for years became unable to continue on her as-signed job because the chemicals in which she had towork affected her hand so badly she was finally sentto 'the Company physician who told her not to con-tinue working in them.Supervision and Personnel in-sisted that she do so and when she refused on adviceof this doctor, they sent her home saying that shevoluntarily quit.Now they have even stopped herfrom drawing unemployment insurance.Naturally,we all want union wages and working con-ditions in our shop,but I think on the whole the mostimportant thing to all of us is a good union grievanceprocedure which will protect us from treatment suchas this. It is this, I think, which will be uppermost inthe minds of Holley workers when they step behindthat curtain on election day and mark their ballots forthe IAM.The day following the broadcast, Mrs. Montgomerywas summoned to the office of E. J. Jones, Respondent'spersonnel director.There, Jones, in the presence of threeother employees who were summoned to witness the in-terview, told her she was in "bad trouble," and thenplayed a recording of her radio broadcast. Following theplaying of the recording and her admission that she madethe tape for it, Jones accused her of telling lies which werea malicious slander against the Company in hopes that itwould help the Union. Jones then identified the employeementioned in the broadcast as Mrs. Beach,and afterdenying that she was discharged,asserted that she quitand had refused to take other jobs which were offered toher all over the plant. Jones also questioned Mrs. Mont-gomery as to the identity of any other employees who hadbeen unjustly treated when they became sick or were in-jured on the job. Following a discussion in which they dis-agreed as to others, including herself, who allegedly wereunjustly treated,Jones threatened to fire her unless shemade a retraction of her broadcast within 48 hours. Shereplied that they had no more airtime available for thatweek, and that, moreover, she would have to consult withConway. She then left Jones' office and resumed work-ing.After work that afternoon she visited the Union's or-ganizing office where she related to Conway what hadhappened in Jones' office,and expressed unwillingness tomake a retraction because she felt she had broadcastedthe truth. Mrs. Beach, who was also present at the unionoffice at the time, upon being questioned by Mrs. Mont-gomery about the truthfulness of her broadcast, reaf-firmed that it was the truth.On the afternoon of February 16, Mrs. Montgomeryobserved a posting on the company bulletin board.5 Itstated that Mrs. Montgomery had made a number of falseand malicious statements about the Company and its em-ployees during her recent broadcast, that Mrs. Beach hadvoluntarily quit because she was dissatisfied, althoughevery reasonable effort had been made to place her on ajob which would not aggravate her dermatitis condition,and that Mrs. Montgomery had been given 48 hours topublicly retract hermalicious statements or sufferdischarge. On the following Monday morning 'upon herappearance at work, Mrs. Montgomery was summonedto Jones' office. There, she admitted not having retractedher broadcast and was told by Jones that she was beingdischarged.Upon his request she signed separation4These findings are based on the testimony of Mrs Montgomery.Clarkto Mrs. Montgomery by Mrs.Beach concerning her discharge.Conway also testified that in a conversation with Mrs. Beach after her5The posting admittedly remained on the bulletin board for severaldischarge,he was told facts similar to those which allegedly were relateddays. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDpapers which stated that she was being discharged forpublicly making false and malicious statements about theCompany and its employees in a radio broadcast onFebruary 15.6Jones testified that upon being advised of the conditionofMrs. Beach's hands, he assigned her to work inForeman Lewis' department where she would not haveto expose her hands to chemicals, but she declined the as-signment, stating she was unable to get along with Lewis,and that she then quit her job in a huff, vigorously throw-ing her badge on the desk of his secretary. He assertedthat he knew her statements concerning the companywere; false because he personally handled the termi-nation of Mrs. Beach. He testified further that in May,Mrs.Beach called him on the telephone, admittedthat everything she had said was false, that the Union hadput her up to it so that Mrs. Montgomery could make herbroadcast, and that she needed a job, having six childrentosupport,but realized that the Company wouldprobably not give her one because of what she had done.The record also shows that on March 1, the Depart-ment of Economic Security, Division of UnemploymentInsurance, of Kentucky, issued a determination that Mrs.Beach had voluntarily quit her employment without goodcause, and therefore was not entitled to benefits, and thata company booklet entitled "Employment Policies andBenefits for Hourly Personnel of Bowling Green Manu-facturing Co., Subsidiary of Holley Carburetor Co.," ofwhichMrs.Montgomery was admittedly cognizant,states,inter alia,that violation of specified shop rules andregulations will be sufficient grounds for disciplinary ac-tion rangingfrom a warning to immediate discharge, de-pending on the seriousness of the offense, and that rule 25provides: "Making false, vicious or malicious statementsconcerning any employee, the Company or its products."FINDINGSAND CONCLUSIONSViewing all the evidence, and appraising the demeanorof Mrs. Montgomery, whose testimony impressed me asbeing direct, forceful, and truthful, I find, as asserted, thatshe was told by Mrs. Beach what she related in her broad-cast concerning the termination of Mrs. Beach's employ-ment, and that she in good faith believed it to be, the truth.The only consequential evidence submitted by Respond-ent concerning Mrs. Montgomery's knowledge of orgood cause to believe the falsity of the statements in herbroadcast were her acquiescencein signingseparationpapers stating that she was discharged for publicly mak-ing false and malicious statements about the Company,and the alleged confession of Mrs. Beach to Jones 3months after the discharge of Mrs. Montgomery, that thebroadcast accusations against the Company were untrueand were instigated by the Union. I credit and find her ex-planation, as to why she signed the separation papers,adequately accounts for the signing and counteracts anyinference that she thereby admitted the truth of thereason ascribed for her discharge. As for the effect ofMrs. Beach's confession, even if credited as having beenROn cross-examination when being questioned as to why she signed theseparation papers, she explained that she accepted the cause for herdischarge as an excuse, and that had she been willing to make the retrac-tion, thereby admitting her lies, there would have been no need for theseparation.' It is significant to note inthis regard that according to the uncon-tradicted testimony of Mrs. Montgomery, Jones told her at the time of herdischarge, "We are awfully sorry that you got taken in by this two-bit out-fit."made, it is significant to note that the confession wasmadein anattempt to recover her job under very tryingcircumstances - the necessity to support her six children.Under such circumstances it would not be unreasonableto suspect its veracity and to question its motive.Moreover, the confession did not directly implicate Mrs.Montgomery as a knowledgeable participant in the plan.7Thus, even crediting Jones' testimony that Mrs. Beachconfessed as asserted, I would conclude that Mrs. Mont-gomery was duped into making her broadcast.8The weight of Respondent's evidence is directedprimarily at proving the untruthfulness of the broadcast.Having found that Mrs. Montgomery did not deliberatelyor knowingly falsely or maliciously slander Respondent,Iconclude for the reasons appearing hereafter that it isunnecessary to resolve the truth or falsity of her state-mentsin determiningwhether or not Respondent violatedthe Act.The statements made by Mrs. Montgomery clearly andunmistakeably pertained to matters of legitimate concernto employees in their capacity as employees, such as thebetterment of working conditions through the protectionof good union grievance procedures. The Board has heldthat the "Act protects employees against reprisals whenthey speak freely `on organizational matters' -and in oneway or another denounce the employer for his conduct oflabor relations or affairs germane to the employmentrelationship."9 However, as stated inEl Mundo Broad-casting Corporation,108 NLRB 1270, 1278-79:The Board has explicitly declared that the Actdoes not protect everything an employee may do orsay in the course of union or concerted activity 6 andhas ruled that there are certain standards of conductwhich must be observed in the course of such activi-ty for an employee to retain the Act's protection 7 ... provided that the statements were not "deliberate-ly or maliciously false," and further that it is im-material to a determination that an employer has un-lawfully discharged an employee for giving currencyto inaccurate information in the course of concertedactivity that the employer acted upon a good-faithbelief that the information was deliberately or mali-ciously false if such was not the case.sWestinghouse Electric Corporation, Ansonia Plant, supra [77NLRB 1058].'E. A. Laboratories, Inc.,88 NLRB 673 (calling the companypresident a "Fascist" or a "Fascist lover" while distributing unionliterature).As has been found, Mrs. Montgomery's broadcasttruthfully reported the substance of what she had heardfrom Mrs. Beach, and she acted in good faith withoutmalice and for a proper purpose. Under these circum-stances,even if it be assumed that Respondentdischarged her for making what it mistakenly consideredto be false and malicious accusations, Respondent wouldnot thereby be provided with a defense. The law is clearthat once an employee's statutory rights have been in-fringed on by his discharge, it is immaterial to a finding ofviolation that the discharge is based upon a mistaken be-lief and not motivated by union hostility.10 Or, as the8No reason was advanced for either party's failure to callMrs. Beachas a witness.'Jefferson Standard Broadcast Company,94 NLRB 1507, 1511-12,affd.sub nom.N.L.R.B. v. Local Union No. 1229,InternationalBrother-hood of Electrical Workers,346 U.S. 464."Jackson Tile Manufacturing Company,124NLRB 218, 235.Respondent's contentionthat the failure to establishits antiunionism re-lieves it of any misconduct in the discharge is misplaced. BOWLING GREEN MFG. CO.Court of Appeals for the Third Circuit stated inCusanod/b/a American Shuffleboard Co. v. N.L.R.B.,190 F.2d898,902-903:Petitionerurges ... that whether or not adischarged employee actually makes a false state-ment is irrelevant so long as the employer reasonablybelieves he did and so long as the employer actuallydischarges the employee on the strength of that be-lief. It is true that an employer may discharge an em-ployee for a good reason, a bad reason, or no reasonat all .... This rule, however, is necessarily limitedwhere an employee is engaging in activities protectedby the Act.... To adopt petitioner's view wouldmaterially weaken the guarantees of the Act, for theextent of employees' protected rights would be madeto vary with the state of the employer's mind. Weconclude that if the conduct giving rise to the em-ployer'smistaken belief is itself protected activity,then the employer's erroneous observations cannotjustify the discharge.Accord:N.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21;Salt River Valley Water Users' Association v. N.L.R.B.,206 F.2d 325, 329 (C.A. 9);WallsManufacturingCompany,Inc.,137NLRB 1317, 1319.Although Mrs. Montgomery's broadcast specificallyincluded references to the benefits which would bederived from unionization of the plant, and to the oppor-tunity to obtain such benefits through the forthcomingelection, Respondent's response and objection were con-fined only to what it construed as being false and mali-cious statements concerning the treatment of its injuredor sick employees. General Counsel, nevertheless, con-tends that Mrs. Montgomery's discharge in the context ofthose circumstances discouraged union membership inviolationof Section 8(a)(3).However, whether thedischarge is viewed as a violation of Section 8(a)(1) alone,or also of 8(a)(3), the remedy necessary to effectuate thepolicies of the Act would be the same. Consequently, Ideem it unnecessary to determine whether Respondent'sconduct also constituted a violation of Section 8(a)(3).The General Counsel also contends that Respondent'snotice posted on the bulletin board advising the em-ployees that Mrs. Montgomery faced discharge unlessshe retracted her false and malicious statements,restrained, coerced, and intimidated them in violation ofSection 8(a)(1) of'1the Act. I disagree; I find that the pur-pose and the effect of the notice was not to interfere withitsemployees' union activities, but rather to warn em-ployees that false and malicious statements about theCompany would not be tolerated. Furthermore, it also ap-pears that although Mrs. Montgomery's union activitieswere well known to Respondent, she admitted that shewas never questioned, reprimanded, or threatened in con-nection with those activities. Accordingly I shall recom-mend the dismissal, of those allegations of the complaintrelative toRespondent's alleged violation of Section8(a)(1) based on its posted notice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.35Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.2.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.3.By discharging Mrs. Montgomery because she en-gaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, Respondentinterfered with, restrained, or coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act,and thereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.Respondent has not engaged in other alleged unfairlabor practices not specifically found herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. It having been found that Respondenthas discriminated against Constance Jane Montgomeryby discharging her in violation of Section 8(a)(1) of theAct, I shall recommend that Respondent offer her im-mediate and full reinstatement to her former or substan-tiallyequivalent position,without prejudice to herseniority or other rights and privileges, and make herwhole for any loss of pay she may have suffered byreason of her discrimination in accordance with the for-mula set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, I recommend that Bowling Green ManufacturingCo., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees or discriminating in regardto their hire, tenure of employment, or any term or condi-tion of employment, because they had engaged in con-certed activities for the purpose of collective bargainingor other mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to engage in, or to refrain from engaging in, any orall of the activities specified in Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer to Constance Jane Montgomery immediateand full reinstatement to her former job without prejudiceto any rights and privileges previously enjoyed.(b)Make whole Constance Jane Montgomery for anyloss of pay she may have suffered as a result of the dis-crimination against her, to the extent and in the mannerset forth in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying allpayrollrecords,socialsecuritypayment records,timecards, personnel cards and reports, and all otherrecords necessary or useful to determine the amount of350-212 0-70-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDbackpay due under the terms of this RecommendedOrder.(d)Post at its plant in Bowling Green, Kentucky, cop-ies of the attached notice marked "Appendix." 11 Copiesof said notice, on forms provided by the Regional Di-rector forRegion 9,after being duly signed by Respond-ent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.12(f)Notify ConstanceJaneMontgomery if presentlyserving inthe Armed Forces of the United States of herright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.IT IS FURTHER RECOMMENDED that the Complaint bedismissed insofar as it alleges that Respondent has vio-lated the Act otherwise than as found herein.11 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the.RecommendedOrder of a Trial Ex-aminer of the NationalLaborRelations Board, and inorder to effectuate the policiesof the National LaborRelations Act, as amended,we hereby notify our em-ployees that:After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Bowling Green Manufacturing Co., violated the Na-tional Labor Relations Act, and ordered us to post thisnotice to inform our employees of their rights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these thingsThe Board has also ordered us to assure our em-ployees that:WE WILL NOT do anything that interferes withthese rights.WE WILL NOT discharge or discriminate againstyou because you have engaged in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection. Since the Board found thatwe did so when we discharged Constance JaneMontgomery, WE WILL OFFER her full reinstate-ment to her old job, and WE WILL pay her for anyloss that she suffered because of her discharge.[WE WILL notify Constance Jane Montgomery ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applica-tion in accordance with the Selective Service Actand the Universal Military Training and Service Act,asamended, after discharge from the ArmedForces].BOWLING GREENMANUFACTURING CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.